HARALSON, J.
1. Charges 6 and 11, which were refused, each assert the same correct principle, that if there was a probability of defendant’s innocence, the defendant should be found not guilty. A probability of defendant’s innocence is the equivalent of a reasonable doubt of guilt, which requires his acquittal. — Bain v. The State, 74 Ala. 38; Croft v. The State, 95 Ala. 3; Whitaker v. The State, 106 Ala. 30.
2. The 9th charge was properly refused. The law does not require full proof of guilt — another expression for clear or positive proof, beyond any doubt — but only such proof as produces satisfaction beyond reasonable doubt. — Griffith v. The State, 90 Ala. 583; Lowe v. The State, 88 Ala. 8.
3. Charge 10 should have been given.' It postulates the acquittal of the defendant upon the exclusion of every reasonable supposition but that of his guilt; and for the reason, that charge 13 - predicates an acquittal ’merely upon the exclusion of “every hypothesis” of guilt, whether reasonable or not, it was properly refused. Horn v. The State, 102 Ala. 145; Baldwin v. The State, 111 Ala. 12.
The vices of the other refused charges are patent.
Reversed, and remanded.